           Case 1:18-cr-00207-NONE-SKO Document 454 Filed 12/29/20 Page 1 of 2



 1   Mark A. Broughton, #079822
     MARK A. BROUGHTON, PC
 2   2300 Tulare Street, Suite 215
     Fresno, California 93721
 3   Tel: (559) 691-6222
     Fax: (559) 691-6221
 4   Mark@FresnoCriminalLawyer.com
 5
     Attorneys for Defendant, DENIS BARRERA-PALMA
 6

 7

 8

 9                         IN THE UNITED STATES DISTRICT COURT FOR THE
10                               EASTERN DISTRICT OF CALIFORNIA
11
     UNITED STATES OF AMERICA,                       ) Case No.: 1:18-CR-0207 NONE SKO
12                                                   )
              Plaintiff,                             )
13                                                   ) JOINT STIPULATION TO CONTINUE
     vs.                                             )
14                                                   ) SENTENCING; AND ORDER
                                                     )
15                                                   )
     DENIS BARRERA-PALMA,
                                                     )
16                                                   )
               Defendant.
                                                     )
17                                                   )
                                                     )
18
            IT IS HEREBY STIPULATED by and between Mark A. Broughton, the attorney for
19

20   Defendant Denis Barrera-Palma, and Assistant United States Attorneys, Kimberly Sanchez and

21   Ross Pierson, that the Sentencing Hearing set for January 20, 2021, at 8:30a.m., be continued to
22
     March 10, 2021 at 8:30 a.m.
23
            The Stipulation is based on good cause. This continuance is requested by counsel for
24
     Defendant Barrera-Palma, due to the fact that counsel needs more time to file responses to
25

26
     probation report. Counsel for Defendant has communicated with A.U.S.A, Kimberly Sanchez,

27   who has no objections to this continuance.
28



                                                     1
          Case 1:18-cr-00207-NONE-SKO Document 454 Filed 12/29/20 Page 2 of 2



 1          For the above stated reasons, the stipulated continuance will conserve time and resources
 2   for both the parties and the court, and the delay resulting from this continuance shall be excluded
 3   in the interests of justice pursuant to 18 U.S.C. § 3161(h) (7)(A).
                                            IT IS SO STIPULATED.
 4

 5
        DATED: December 28, 2020                               /s/ Kimberly Sanchez__
                                                                     KIMBERLY SANCHEZ
 6
                                                                  Assistant United States Attorney
 7

 8
        DATED: December 28, 2020                               /s/ Ross Pierson       _
 9                                                                       ROSS PIERSON
                                                                  Assistant United States Attorney
10

11
     DATED: December 28, 2020                              /s/Mark A. Broughton
12                                                         MARK A. BROUGHTON
                                                             Attorney for DENIS BARRERA-PALMA
13

14

15
                                                  ORDER
16
     IT IS SO ORDERED.
17
        Dated:     December 29, 2020
18
                                                          UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28



                                                      2
